*Ouria.

The only question is, whether this bond be
valid and binding on the surety without his being named .in it. We think it is. It is enough in any contract, that the intent of the party clearly appear, though it be not expressed fully and particularly. A full intent to be bound by the terms of this bond, is plain from the act of executing it. This view of the case is not only reasonable, but is supported by the authorities. (Dobson v. Keys, Cro. Jac. 261; Smith v. Crooker, 5 Id. 538, 540.) Both cases cited are in point. [1]
Motion denied.

 See N. Y. Dig. vol. 1, tit. Appeal.